                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

JOSHUA STATTON,

          Plaintiff,

v.                                Case No. 8:19-cv-485-T-33CPT

FLORIDA FEDERAL JUDICIAL
NOMINATING COMMISSION and
CARLOS LOPEZ-CANTERA,

          Defendants.

______________________________/

                             ORDER

     Before this Court is Defendant Carlos Lopez-Cantera’s

Motion to Dismiss (Doc. # 7), filed on March 29, 2019.

Plaintiff Joshua Statton responded in opposition on March 31,

2019 (Doc. # 8), and Lopez-Cantera replied on April 5, 2019.

(Doc. # 10). For the reasons that follow, the motion is

granted and the case is dismissed for lack of subject matter

jurisdiction.

I.   Background

     Statton brings this Freedom of Information Act (FOIA)

action against Defendant Florida Federal Judicial Nominating

Commission (FFJNC) and Lopez-Cantera, the chair of the FFJNC.

(Doc. # 1). According to Statton, Lopez-Cantera and the FFJNC

— formed by Senator Marco Rubio and then-Senator Bill Nelson
to select federal judicial candidates for recommendation to

the President — are withholding records on a judicial nominee

that Statton requested under FOIA. (Id. at ¶¶ 4, 6, 20).

Lopez-Cantera has now moved to dismiss the action pursuant to

Federal Rule of Civil Procedure 12(b)(6), arguing Statton has

failed to state a claim because the FFJNC is not an “agency”

as defined by FOIA. (Doc. # 7).

     In support of his motion, Lopez-Cantera attaches the

FFJNC’s rules of procedure. (Doc. # 7-1). According to the

rules, “[u]pon the request of the President of the United

States,   Florida’s   United   States   Senators   provide   to   the

President the names of persons to be considered for nomination

to be U.S. District Judge for the [federal districts within

Florida].” (Id. at 2). Thus, Florida’s U.S. Senators jointly

established the FFJNC “to conduct a selection process that

identifies the most qualified finalists to serve” as U.S.

district court judges in Florida. (Id.). “At the request of

the Senators, the [FFJNC must] commence the selection process

by inviting applications for specified positions.” (Id.).

After the FFJNC selects the finalists, the Senators will

interview those finalists. (Id. at 2-3). If neither Senator

objects to the finalists, the Senators will “transmit to the

White House a list of finalists.” (Id. at 3, 6-7).



                                 2
      The rules further provide that in addition to the two

founding     Senators,   membership   consists      of     individuals

selected by the Senators who “may be members of the Florida

Bar or the general public.” (Id. at 3). Because membership is

voluntary,    members    “are   responsible   for        all   expenses

associated with their service on the [FFJNC].” (Id. at 4).

The terms of all members “end on the second anniversary of

appointment or the last day of the Congress during which the

member serves, whichever comes first.” (Id.). The rules imply

they are applicable for the “2017-2019 Term,” and Lopez-

Cantera notes the FFJNC lapsed at the conclusion of the 115th

Congress on January 3, 2019. (Id. at 2; Doc. # 7 at ¶ 6).

Thus, the FFJNC appears to be a temporary commission.

      Statton responded to Lopez-Cantera’s motion to dismiss

arguing the FFJNC is an agency as defined by FOIA because it

is an establishment in the executive branch. (Doc. # 8 at 4-

5). At the Court’s direction, Lopez-Cantera filed a reply

addressing Statton’s contention that the FFJNC is an executive

– rather than a legislative – agency subject to FOIA. (Doc.

## 9-10).

II.   Legal Standard

      Lopez-Cantera moved to dismiss the complaint for failure

to state a claim under Rule 12(b)(6). (Doc. # 7 at 1).



                                 3
However,     “FOIA     grants   district        courts      jurisdiction”     only

where the plaintiff “show[s] that the agency has 1) improperly

2) withheld 3) agency records from [him]. Judicial authority

to devise remedies and enjoin agencies can only be invoked,

under the jurisdictional grant conferred by § 552, if the

agency      has     contravened      all      three    components       of    this

obligation.” Alley v. U.S. Dep’t of Health & Human Servs.,

590   F.3d     1195,    1202-03      (11th     Cir.    2009)     (citations    and

quotation marks omitted); see also U.S. Dep’t of Justice v.

Tax Analysts, 492 U.S. 136, 142 (1989) (“Unless each of these

criteria is met, a district court lacks jurisdiction.”).

Thus,    the      determination      of    whether     an    entity   meets    the

definition        of   an   agency    under     FOIA    is   a   jurisdictional

question. Alley, 590 F.3d at 1202-03; see also Pavlenko v.

Dep’t of Treasury Internal Revenue Serv., 356 F. App’x 293,

295 (11th Cir. 2009) (affirming dismissal of FOIA action for

lack of subject matter jurisdiction).

      The      Court    acknowledges          that    the    Eleventh    Circuit

recently cited Main Street Legal Services, Inc. v. National

Security Council, 811 F.3d 542, 566-67 (2d Cir. 2016), in

which the Second Circuit held whether an agency is subject to

FOIA should be determined on the merits and not on a motion

to dismiss for lack of subject matter jurisdiction. See Sikes



                                          4
v. U.S. Dep’t of the Navy, 896 F.3d 1227, 1232 n.2 (11th Cir.

2018). Nevertheless, this Court is bound by the Eleventh

Circuit’s    prior     decisions     “unless    and     until   [they   are]

overruled by th[e] court en banc or by the Supreme Court.”

United States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003).

And regardless, the Eleventh Circuit has yet to expressly

follow the Second Circuit’s holding in Main Street Legal

Services.

     Therefore,        the   Court   will    consider     Lopez-Cantera’s

motion a motion for lack of subject matter jurisdiction under

Rule 12(b)(1). Furthermore, because jurisdiction is at issue,

the Court will also determine whether the FFJNC is subject to

FOIA, even though it has not yet made an appearance in this

action. See (Doc. # 10 at 1 n.1); Fitzgerald v. Seaboard Sys.

R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985) (“A federal

court not only has the power but also the obligation at any

time to inquire into jurisdiction whenever the possibility

that jurisdiction does not exist arises.”).

     Motions      to    dismiss      for    lack   of     subject   matter

jurisdiction pursuant to Federal Rule of Civil Procedure

12(b)(1)    may   attack     jurisdiction      facially    or   factually.

Morrison v. Amway Corp., 323 F.3d 920, 924 n.5 (11th Cir.

2003). When the jurisdictional attack is factual, the Court



                                      5
may   look   outside   the   four   corners   of   the   complaint   to

determine if jurisdiction exists. Eaton v. Dorchester Dev.,

Inc., 692 F.2d 727, 732 (11th Cir. 1982). In a factual attack,

the presumption of truthfulness afforded to a plaintiff under

Rule 12(b)(6) does not attach. Scarfo v. Ginsberg, 175 F.3d

957, 960 (11th Cir. 1999) (citing Lawrence v. Dunbar, 919

F.2d 1525, 1529 (11th Cir. 1990)). Because the very power of

the Court to hear the case is at issue in a Rule 12(b)(1)

motion, the Court is free to weigh evidence outside the

complaint. Eaton, 692 F.2d at 732.

III. Analysis

      “FOIA generally requires agencies to make their records

available to the public upon request, subject to certain

exemptions.” Sikes, 896 F.3d at 1233. FOIA incorporates the

Administrative Procedure Act (APA)’s definition of “agency.”

5 U.S.C. § 552(f)(1). Under FOIA, “agency” is defined as “each

authority of the Government of the United States,” which

“includes    any   executive   department,    military    department,

Government corporation, Government controlled corporation, or

other establishment in the executive branch of the Government

(including the Executive Office of the President), or any

independent regulatory agency.” Id. §§ 551(1); 552(f)(1). The

definition of an agency also has numerous exclusions. For



                                    6
example,      the   definition       does     not     include     Congress,

legislative agencies, and entities established within the

legislative branch. Id. § 551(1); Colonial Press Int’l, Inc.

v.   United   States,   788   F.3d    1350,    1357    (Fed.     Cir.   2015)

(“‘Congress’ in § 551(1) refers to legislative agencies and

departments     generally.”);     Wash.       Legal     Found.     v.    U.S.

Sentencing Comm’n, 17 F.3d 1446, 1449 (D.C. Cir. 1994) (“[W]e

have interpreted the . . . exemption for ‘the Congress’ to

mean the entire legislative branch [including legislative

agencies].”).

      In this case, Lopez-Cantera is a private individual, not

an agency. See Del Fuoco v. O’Neill, No. 8:09-cv-1262-T-

27MAP, 2011 WL 601645, at *10 (M.D. Fla. Feb. 11, 2011)

(noting the FFJNC’s former chairman was not an agency as

defined by 5 U.S.C. § 552(f)). Indeed, private individuals

are not proper defendants in FOIA actions. See Dorn v. Comm’r,

No. 2:03-cv-539-FtM-29SPC, 2004 U.S. Dist. LEXIS 18962, at

*4-5 (M.D. Fla. Aug. 25, 2004) (“FOIA does not create a cause

of   action   against   individual       employees     of   an   agency.”);

Friedman v. F.B.I., 605 F. Supp. 306, 317 (N.D. Ga. 1981)

(“[T]he language of the act clearly states that only an agency

may be sued and the court has no jurisdiction over individual

department heads.”). Consequently, because Lopez-Cantera is



                                     7
not an agency, he is not subject to FOIA. See Martinez v.

U.S. Bureau of Prisons, 444 F.3d 620, 624 (D.C. Cir. 2006)

(affirming       dismissal     of    individual      defendants    in     FOIA

action); Petrus v. Bowen, 833 F.2d 581, 582-83 (5th Cir. 1987)

(same).

      The FFJNC does not fit within FOIA’s definition of an

agency either. Regardless of the statutory exclusions to the

definition, the FFJNC must be an authority of the federal

government to be an agency under FOIA. See New York v. Atl.

States Marine Fisheries Comm’n, 609 F.3d 524, 532 (2d Cir.

2010) (“[T]he statutory exclusions from the coverage of the

APA   appl[y]      only   to    bodies        that   would    otherwise    be

‘authorit[ies] of the [g]overnment of the United States.’”);

see also Int’l Brominated Solvents Ass’n v. Am. Conference of

Governmental Indus. Hygienists, Inc., 393 F. Supp. 2d 1362,

1388 (M.D. Ga. 2005) (explaining an organization must first

be considered a governmental entity to be an agency). This

requires     a    “threshold        showing     of   substantial     federal

supervision.” Forsham v. Harris, 445 U.S. 169, 180 n.11

(1980); see also Robbins v. N.Y. Corn & Soybean Growers Ass’n,

Inc., 244 F. Supp. 3d 300, 306 (N.D.N.Y. 2017) (“Courts have

applied    this    same   threshold        showing    to     congressionally

created commissions.”).



                                       8
     The FFJNC was created by two Senators to assist them

with their duties, but “the fact that federal interests are

implicated by the activities of the [FFJNC] does not transform

[it] into a federal entity [as defined by] the APA.” Atl.

States Marine Fisheries Comm’n, 609 F.3d at 535. Nor does the

fact that Senators created the FFJNC and appointed its members

mean it is an authority of the federal government. See Irwin

Mem’l Blood Bank of S.F. Med. Soc. v. Am. Nat’l Red Cross,

640 F.2d 1051, 1056 (9th Cir. 1981) (holding the Red Cross

was not an agency despite receiving federal funds, being

required to report to the federal government, and having the

President appoint some of its board of governors); Sklarski

v. Niagara Falls Bridge Comm’n, No. 09-cv-633(MAT), 2016 WL

6893590, at *3 (W.D.N.Y. Nov. 23, 2016) (holding commission

created by congressional joint resolution did not meet FOIA’s

definition of an agency). Relatedly, the FFJNC was formed by

the Senators on their own initiative; it was not established

– or even authorized – by statute.

     Furthermore, besides the founding Senators, all of the

FFJNC’s    members    are   volunteer   individuals,     not   federal

employees working for the FFJNC. Finally, the FFJNC is not

financed   by   the   federal   government,   as   its   members   are

required to cover their expenses associated with membership.



                                  9
In sum, the FFJNC has some federal involvement, though it

does not appear to be “extensive, detailed, and virtually

day-to-day supervision.” Forsham, 445 U.S. at 180.

       Even if the Court were to hold that the FFJNC is an

authority   of   the   federal     government,    it   would   still    be

excluded from FOIA’s definition of an agency. The FFJNC is

comprised of two Senators and volunteer members of the Florida

legal community appointed by those two Senators. It is not

clear how an entity can meet FOIA’s definition of an agency

where it is comprised of individuals who are specifically

excluded from the definition. See Mayo v. U.S. Gov’t Printing

Office, 9 F.3d 1450, 1451 (9th Cir. 1993) (“[T]he entire

legislative branch has been exempted from [FOIA].”); Dow

Jones & Co. v. U.S. Dep’t of Justice, 917 F.2d 571, 574 (D.C.

Cir.   1990)   (“[M]embers    of     Congress    are   not   within    the

definition of agency under FOIA.”); Berg v. Obama, 574 F.

Supp. 2d 509, 526-27 (E.D. Pa. 2008) (holding neither U.S.

Senate   Commission    on    Rules      and   Administration   nor     its

chairman met FOIA’s definition of an agency). At most, the

FFJNC was established within the legislative branch. Yet,

courts have held temporary commissions established within the

legislative branch do not meet FOIA’s definition of an agency.

See Cause of Action v. Nat’l Archives & Records Admin., 753



                                   10
F.3d 210, 212 (D.C. Cir. 2014) (“The Financial Crisis Inquiry

Commission,   established   in    the   legislative   branch,   was

therefore not an ‘agency’ subject to FOIA.”).

     Statton argues the FFJNC is an agency under FOIA because

it is an extension or an establishment in the executive

branch. (Doc. # 8 at 4-5). In support, Statton contends that

the FFJNC assists the President with his constitutional duty

to nominate federal judges under the Appointments Clause.

(Id.). However, the FFJNC was created by members of the

legislative branch — not by the President or any executive

branch officials — and its members are either Senators or

individuals appointed by Senators. Indeed, this is not a case

where the President directed the formation of a nominating

commission, such as when President Jimmy Carter did so by

Executive Order. See Exec. Order No. 11972, 42 Fed. Reg. 9659

(1977)   (establishing   the     U.S.   Circuit   Judge   Nominating

Commission); cf. Meyer v. Bush, 981 F.2d 1288, 1301 (D.C.

Cir. 1992) (Wald, J., dissenting) (“The legislative history

of the FOIA’s expanded definition of ‘agency’ makes clear

that entities created by executive order are sufficiently

‘established’ to fall within its ambit.”).

     Furthermore, the FFJNC does not report to the President

or any executive branch officials. Instead, the FFJNC reports



                                 11
to its two founding Senators, who in turn recommend judicial

candidates to the President for nomination. Nevertheless, as

Statton concedes, the President is not constitutionally or

otherwise      required     to      nominate     judicial       candidates

recommended by the Senators. (Doc. # 8 at 4). See Lombardo v.

Handler, 397 F. Supp. 792, 802 (D.D.C. 1975) (“Clearly, [the

National Academy of Sciences] is not an ‘establishment in the

executive branch of the Government,’ for it neither functions

under the President nor was it created by Congress or the

President.”).

     Nor does the FFJNC engage in any typical executive

activities,     such   as    “administer[ing]         federal    statutes,

prosecut[ing]     offenses,        [or]   promulgat[ing]        rules      and

regulations.” Dong v. Smithsonian Inst., 125 F.3d 877, 879

(D.C. Cir. 1997). Despite Statton’s contention that the FFJNC

assists the President, the FFJNC in fact assists the Senators

who created it. See Del Fuoco, 2011 WL 601645, at *3 (noting

the FFJNC’s “selection process may accurately be described as

quasi-legislative”). Of course, the President retains the

exclusive     power    to   nominate      judges      pursuant       to    the

Appointments    Clause.     U.S.    Const.     art.   II,   §   2,   cl.    2.

Nonetheless, because the Appointments Clause does not specify

any particular process to identify judicial nominees, the



                                     12
President    considers       various      sources   of    information     and

advice. See, e.g., Public Citizen v. U.S. Dep’t of Justice,

491 U.S. 440, 443 (1989) (explaining the role of the American

Bar Association in providing the President advice on judicial

nominations);     In    re    Charge      of   Judicial    Misconduct       or

Disability, 39 F.3d 374, 380 (D.C. Cir. 1994) (“[I]n the

context of the President’s exercise of the appointment power,

the benefit of unfettered outside consultation is deemed so

important that it may enjoy Constitutional protection.”). For

example,    it   is    by    well-established       practice      that    U.S.

Senators identify and recommend potential candidates for the

President to nominate. See generally Denis Steven Rutkus,

Cong. Research Serv., RL34405, Role of Home State Senators in

the Selection of Lower Federal Court Judges 4 (Feb. 11, 2013)

(noting “[b]y long long-standing custom, dating back to the

early 1800s,” Senators have recommended judicial candidates

to the President for nomination).

      The FFJNC’s duties – such as identifying, evaluating,

and suggesting judicial candidates to Senators – are separate

and   distinct    from       the    President’s      duties       under    the

Appointments     Clause.      Cf.      Manshardt     v.    Fed.     Judicial

Qualifications Comm., 408 F.3d 1154, 1157 (9th Cir. 2005)

(“[T]he Committee, which operates at the behest of [a private



                                     13
citizen] and [U.S.] Senators Boxer and Feinstein to enable

persons to offer a local perspective on potential nominees,

is no more ‘utilized’ by the President in making nominations

than was the ABA Committee at issue in Public Citizen.”).

Indeed, if the FFJNC were to exercise the same executive power

to nominate judges as the President, the FFJNC’s senatorial

formation   and   composition       would     appear   to    violate    the

Constitution’s    separation     of      powers   principles.    See    U.S.

Const. art. II, § 2, cl. 2; Public Citizen, 491 U.S. at 442

(holding that applying the Federal Advisory Committee Act to

a committee tasked with suggesting and evaluating judicial

nominees     “would       present         formidable        constitutional

difficulties”).

     Even if the Court held the FFJNC is an extension of the

President   through   his   appointment       power,   that     would    not

transform   the   FFJNC   into   an      agency   because     neither    the

President nor his advisers meet the definition of an agency.

See Franklin v. Massachusetts, 505 U.S. 788, 800-01 (1992)

(holding the President is not agency under the APA); Made in

the USA Found. v. United States, 242 F.3d 1300, 1308 n.20

(11th Cir. 2001) (“[T]he President is not an ‘agency’ within

the meaning of the APA.”); Meyer, 981 F.2d at 1298 (holding

the President’s advisers were not an agency under FOIA); see



                                    14
also Ryan v. U.S. Dep’t of Justice, 617 F.2d 781, 789 (D.C.

Cir. 1980) (“[H]ad the President’s staff itself solicited

these responses from Senators [on judicial nominations], the

documents would not be agency records.”).

      In sum, the FFJNC is comprised of Senators and volunteer

individuals appointed by Senators, it does not report to the

President,   and   it   assists    Senators   with   their   duties.

Therefore, the FFJNC is not an establishment in the executive

branch. See Dong, 125 F.3d at 879-80 (holding entity was not

an establishment in the executive branch where all but two

members of its board were either members of Congress or

appointed by Congress, its secretary did not report to the

President, and it did not engage in any typical executive

activity). Instead, the FFJNC is — at most — an entity within

the legislative branch. Consequently, the FFJNC is not an

agency under FOIA. As a result, the FFJNC is not subject to

FOIA’s provisions.

IV.   Conclusion

      As explained above, neither Lopez-Cantera nor the FFJNC

meet the definition of an agency under FOIA. Consequently,

this Court lacks subject matter jurisdiction. Alley, 590 F.3d

at 1202-03; Pavlenko, 356 F. App’x at 295. Lopez-Cantera’s

motion (Doc. # 7) is granted, and Statton’s motion for leave



                                  15
to file sur-reply (Doc. # 11) is denied as moot. This action

is dismissed for lack of subject matter jurisdiction.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant Carlos Lopez-Cantera’s Motion to Dismiss (Doc.

      # 7) is GRANTED.

(2)   Plaintiff Joshua Statton’s Motion for Leave to File Sur-

      Reply (Doc. # 11) is DENIED AS MOOT.

(3)   Statton’s Complaint (Doc. # 1) is DISMISSED WITHOUT

      PREJUDICE for lack of subject matter jurisdiction.

(4)   The Clerk is directed to close the case.

      DONE and ORDERED in Chambers in Tampa, Florida, this

22nd day of April, 2019.




                              16
